Order entered December 18, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01233-CV

                              DAVID E. SHAW, Appellant

                                            V.

                              CITY OF DALLAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-19-08164

                                        ORDER
      Before the Court is appellant’s December 13, 2019 motion for extension of time to file

his brief. Appellant, however, timely filed his brief on December 16, 2019. Accordingly, we

DENY the motion as moot.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE